Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see Remarks pages 8-10, filed December 2, 2020, with respect to claims 1-4, 9-11, 15 have been fully considered and are persuasive.  The rejection of claims 1-4, 9-11, 15 has been withdrawn. 






This application is in condition for allowance except for the presence of claims 16-18 directed to Group II Invention non-elected without traverse.  Accordingly, claims 16-18 have been cancelled.










EXAMINER'S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 16-18 are cancelled.    



An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Caroline Do on March 1-3, 2021.

The application has been amended as follows: 
Claim 1 has been amended as follows:

        1.     A system comprising:
             a communication apparatus;
             an image forming apparatus; and
             an information processing apparatus,
               the communication apparatus comprising:
                  a first network interface connected to a network;
                  a second network interface connected to the image forming apparatus; and
                  one or more controllers,
             the image forming apparatus comprising:
                 a third network interface connected to the network; and
                 a fourth network interface connected to the communication apparatus,
            the information processing apparatus comprising:
                 a fifth network interface connected to the network; and
                 a display device configured to display information,
          wherein the one or more controllers are configure to function as:
              a unit configured to acquire information about the third network interface from the image forming apparatus via the second network interface;
             a unit configured to execute, in a case where one of a plurality of predetermined
search packets is received from the information processing apparatus via the first
network interface, a process for transferring the one search packet to the image forming
apparatus via the second network interface and transmitting a response packet to the
one search packet to the information processing apparatus via the first network
interface if the information about the third network interface does not satisfy a
predetermined condition and configured not to execute at least part of the process if the
information about the third network interface satisfies the predetermined condition, and
           wherein the information processing apparatus displays a device list including one
device having a name of the image forming apparatus based on one or a plurality of
response packets with respect to the plurality of predetermined search packets.













Claim 19 has been amended as follows:
        19.      A system comprising:
               a communication apparatus; 
               an image forming apparatus; and 
               an information processing apparatus,
                the communication apparatus comprising:
                    a first network interface connected to a network;
                    a second network interface connected to the image forming apparatus; and
               the image forming apparatus comprising:
                    a third network interface connected to the network; and 
                    a fourth network interface connected to the communication apparatus; and
                    one or more controllers,
              the information processing apparatus comprising:
                   a fifth network interface connected to the network; and 
                   a display device configured to display information, 
             wherein the one or more controllers are configure to function as: 
                  a unit configured to acquire information about the first network interface from the communication apparatus via the fourth network interface;
                  a unit configured to transmit, in a case where one of a plurality of predetermined search packets is received from the information processing apparatus via the third network interface and a predetermined search packet is received from the communication apparatus via the fourth network interface, a response packet to either one of the information processing apparatus or the communication apparatus based on whether or not the information about the first network interface satisfies a predetermined condition, and
        wherein the information processing apparatus displays a device list including one device having a name of the image forming apparatus based on one or a plurality of response packets with respect to the plurality of predetermined search packets.





Allowable Subject Matter

Claims 1-7, 9-15, 19 are allowed.

The following is an examiner’s statement of reasons for allowance: 


         With regards to independent claim 1, the closest prior art of US Patent Application Publication Pub. No. US 20100208301 to Zenju discloses a system comprising (see Fig. 1 showing system; paragraph 34-37): 
   a communication apparatus (paragraph 35-36; print server 3 (“communication apparatus”)); 
   an image forming apparatus (paragraph 35-36; MFP 1 (image forming apparatus)); and 
   an information processing apparatus (paragraph 36-37; terminal 5),
   the communication apparatus comprising:
       a first network interface connected to a network (see Fig. 3 showing print server 3 having network interface 309 (First network) to network 6; paragraph 49-50); and 
       a second network interface connected to the image forming apparatus (paragraph 37, 102-103; server 3 has interface for the cable 7 (second network) that connects with the MFP 1); and
       one or more controllers (paragraph 49; controller 308),
   the image forming apparatus comprising:
         a third network interface connected to the network (paragraph 42-44; MFP 1 has network interface 301 (third network) connected network 6); and 
         connection to the communication apparatus (paragraph 50, 75; MFP 1 connected to the server 3 via cable 7).

    US Patent Application Publication Pub. No. US 20110080852 to Kishimoto discloses the image forming apparatus (paragraph 36, 41; printer 100 (image forming apparatus)) comprising:
         a fourth network interface connected to the communication apparatus (paragraph 69, 73; NIC 109 (fourth network) is connected to router 201 (communication apparatus) via network 114/202/203),
    wherein the one or more controllers are configure to function as:
         a unit configured to execute, in a case where one of a plurality of predetermined search packets is received from the information processing apparatus, a process for transferring the one search packet to the image forming apparatus (paragraph 45, 69; search packet sent from PC 204 is transferred by router 201 (communication apparatus) to the NIC 109 of the printer 100).


      US Patent Application Publication Pub. No. US 20120201245 to Ogata discloses the information processing apparatus comprising (paragraph 35, 40; PC 101 (information processing apparatus)):
         a fifth network interface connected to the network (paragraph 40, 43, 46; communication I/F 6 of PC 101 (fifth network) connects to network); and 
         a display device configured to display information (paragraph 45, 50; display 9 displays name information of searched device as shown in Fig. 5B), 
        wherein the information processing apparatus displays a device list including one device having a name of the image forming apparatus based on one or a plurality of response packets with respect to the plurality of predetermined search packets (paragraph 40, 45, 50, 76; display 9 of the PC 101 displays the screen shown in Fig. 5B based on the received response which includes device name).



         In addition to the teachings of the claim 1 as a whole, the closest prior art of record failed to teach or suggest, 
         “wherein the one or more controllers are configure to function as:
           a unit configured to acquire information about the third network interface from the image forming apparatus via the second network interface;
           a unit configured to execute, in a case where one of a plurality of predetermined search packets is received from the information processing apparatus via the first network interface, a process for transferring the one search packet to the image forming apparatus via the second network interface and transmitting a response packet to the one search packet to the information processing apparatus via the first network interface if the information about the third network interface does not satisfy a predetermined condition and configured not to execute at least part of the process if the information about the third network interface satisfies the predetermined condition”

          Therefore, claims 2-7 and 15 are allowable for depending on claim 1.

        With regards to independent claim 19, the closest prior art of US Patent Application Publication Pub. No. US 20100208301 to Zenju discloses a system comprising (see Fig. 1 showing system; paragraph 34-37):
      a communication apparatus (paragraph 35-36; print server 3 (“communication apparatus”));  
      an image forming apparatus (paragraph 35-36; MFP 1 (image forming apparatus)); and 
      an information processing apparatus (paragraph 36-37; terminal 5),
       the communication apparatus comprising:
          a first network interface connected to a network (see Fig. 3 showing print server 3 having network interface 309 (First network) to network 6; paragraph 49-50);
          a second network interface connected to the image forming apparatus (paragraph 37, 102-103; server 3 has interface for the cable 7 (second network) that connects with the MFP 1); and
       the image forming apparatus comprising:
          a third network interface connected to the network (paragraph 42-44; MFP 1 has network interface 301 (third network) connected network 6); and 
         connection to the communication apparatus (paragraph 50, 75; MFP 1 connected to the server 3 via cable 7); and
         one or more controllers (paragraph 42,61; MFP includes controller 302).


         US Patent Application Publication Pub. No. US 20110080852 to Kishimoto discloses wherein the one or more controllers are configure to function as: 
         a unit configured to transmit, in a case where one of a plurality of predetermined search packets is received from the information processing apparatus via the third network interface and a predetermined search packet is received from the communication apparatus via the fourth network interface, a response packet to either one of the information processing apparatus and the communication apparatus (paragraph 45, 69; search packet sent from PC 204 is transferred by router 201 (communication apparatus) to the NIC 109 of the printer 100; paragraph 98-102; when the image forming apparatus receives search packet from both NIC 108 and NIC 109 (third and fourth network interface), the image forming apparatus determines whether to respond to search packet from the router 201 (communication apparatus) or search packet received directly from network 113 (PC 204) based on information on the different NIC of the printer 100).


          US Patent Application Publication Pub. No. US 20120201245 to Ogata discloses the information processing apparatus comprising (paragraph 35, 40; PC 101 (information processing apparatus)):
              a fifth network interface connected to the network (paragraph 40, 43, 46; communication I/F 6 of PC 101 (fifth network) connects to network); and 
              a display device configured to display information (paragraph 45, 50; display 9 displays name information of searched device as shown in Fig. 5B);
         wherein the information processing apparatus displays a device list including one device having a name of the image forming apparatus based on one or a plurality of response packets with respect to the plurality of predetermined search packets (paragraph 40, 45, 50, 76; display 9 of the PC 101 displays the screen shown in Fig. 5B based on the received response which includes device name).

         In addition to the teachings of the claim 19 as a whole, the closest prior art of record failed to teach or suggest, 
         “wherein the one or more controllers are configure to function as: 
          a unit configured to acquire information about the first network interface from the communication apparatus via the fourth network interface;
         a unit configured to transmit, in a case where one of a plurality of predetermined search packets is received from the information processing apparatus via the third network interface and a predetermined search packet is received from the communication apparatus via the fourth network interface, a response packet to either one of the information processing apparatus or the communication apparatus based on whether or not the information about the first network interface satisfies a predetermined condition”
          Therefore, claims 9-14 are allowable for depending on claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  





Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

03/05/2021